IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 21, 2007

                                     No. 07-40165                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

ISRAEL CRUZ

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:06-CR-1195-2


Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Israel Cruz appeals his January 2007 sentence for conspiracy to transport
an undocumented alien for financial gain. Cruz does not suggest that the
district court erred in calculating the Sentencing Guidelines or that his sentence
is outside the applicable Sentencing Guidelines range, but he argues that his
sentence is unreasonable under 18 U.S.C. § 3553(a).




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-40165

      On appeal, a sentence within a properly calculated guideline range is
accorded a rebuttable presumption of reasonableness. United States v. Alonzo,
435 F.3d 551, 553-54 (5th Cir. 2006); See Rita v. United States, 127 S.Ct. 2456,
2462-68 (2007) (approving use of presumption). To rebut that presumption,
Cruz, as appellant, must show that his sentence “falls so far afoul” of a relevant
sentencing factor that it “constitute[s] a clear error in the court’s exercise of its
broad sentencing discretion.” United States v. Nikonova, 480 F.3d 371, 376 (5th
Cir.), cert. denied, 128 S.Ct. 163 (2007).
      As Cruz conceded at sentencing, the correctly calculated advisory guideline
range applicable in his case, and accepted by the district court, was 21 to 27
months’ confinement (and 2 to 3 years’ supervised release). Cruz was sentenced
to 24 months’ confinement to be followed by 3 years’ supervised release. The 24
month confinement term was expressly made consecutive (and additional) to the
6 month confinement term imposed the same date on the revocation of
supervised release which had previously been imposed on Cruz’s prior conviction
for a similar immigration offense.
      Cruz suggests that an 18-month sentence would be reasonable under 18
U.S.C. § 3553(a) because the specific facts of his offense are not particularly
serious and his offense was caused by a “lapse in judgment.” He asserts that his
current sentence does not further the interests of justice and that it is greater
than necessary to protect the public from harm. Cruz has not shown that the
district court’s weighing of the section 3553 facts resulted in an unreasonable
sentence. Nikonova, 480 F.3d at 376.
                                   AFFIRMED.




                                         2